Citation Nr: 1603191	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-43 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran reportedly had over 25 years of active service ending in August 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

After having carefully considered the matter, and for the following reasons, the Board believes that this case must be remanded for further development of the record.

On July 24, 2015, the RO certified the appeal to the Board.  Following certification, the Veteran submitted additional evidence in the form of private medical assessments.  This evidence is directly related to the severity of the Veteran's service-connected PTSD as it includes an updated assessment of his symptoms related to his PTSD.  Consequently, this evidence is pertinent to the issue on appeal.  This evidence was not previously associated with the Veteran's claims folder, it has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  See 38 C.F.R. §§ 19.9, 20.1304 (2015).

In November 2015, the Board sent the Veteran a letter notifying him that a waiver was not of record.  The Board requested that the Veteran specify whether he wished to have the additionally submitted evidence considered by the RO or whether he desired to have the Board proceed to a decision.  To date, no response has been received.

As the newly submitted evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record, the appeal must be returned to the agency of original jurisdiction for readjudication.  See 38 C.F.R. §§ 19.9, 20.1304 (2015).

As to the claim of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the claim for an increased disability rating on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO must review the additional evidence, including the evidence submitted after certification to the Board, and readjudicate the claims, including his claim for TDIU.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




